DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1, 4-7 & 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the engine fan is positioned generally opposite of the electrical component fan relative to the at least one electrical component to draw air across the at least one electrical component during operation of the electric generator system, and wherein the at least one outlet vent opening is positioned opposite the electric generator and the engine fan relative to the dividing plate.”

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an electrical component fan that is positioned proximate to the at least one inlet vent opening and configured to draw air from externally of the housing assembly through the at least one inlet vent opening and direct air to the at least one electrical component during operation of the electric generator system, wherein the engine fan is positioned generally opposite of the electrical component fan relative to the at least one electrical component to draw air across the at least one electrical component during operation of the electric generator system, and wherein the at least one outlet vent opening is positioned opposite the electric generator and the engine fan relative to the dividing plate.” 

Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an electrical component fan that is positioned proximate to the at least one inlet vent opening and configured to draw air from externally of the housing assembly through the at least one inlet vent opening and direct air to the at least one electrical component during operation of the electric generator system, wherein the engine fan is positioned generally opposite of the electrical component fan relative to the at least one electrical component to draw air across the at least one electrical component during operation of the electric generator system.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839